DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 and 10/09/2020 were filed on or after the national stage entry date of the application on 08/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Office notes that the IDS filed 10/09/2020 is a replacement sheet for the one filed on 08/25/2020 to correct an error in Foreign Patent Documents Cite No. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 20100103968 A1), hereafter Baba, in view of Eichler et al. (US 20170330757 A1)1, hereafter Eichler.
Regarding claim 1, Baba discloses a semiconductor light emitting device (Title; Fig. 1; Fig. 2), comprising: a substrate (Figs. 1 and 2 element 2); and an array including three or more light emitting elements which are aligned above and along a main surface of the substrate and each emit light (Fig. 1 elements 3a), wherein the three or more light emitting elements (Fig. 1 element 3a) each include a clad layer of a first conductivity type (Figs. 1 and 2 element 31), an active layer (Figs. 1 and 2 element 32), and a clad layer of a second conductivity type disposed above the substrate sequentially from the substrate (Figs. 1 and 2 element 33). Baba does not explicitly disclose the active layer containing In and among the three or more light emitting elements, a compositional ratio of In in the active layer is smaller in a light emitting element located in a central area in an alignment direction than in light emitting elements located in both end areas in the alignment direction. However, Eichler disclose the active layer containing In ([0076]) and among the three or more light emitting elements (Fig. 2G), a compositional ratio of In in the active layer is smaller in a light emitting element located in a central area in an alignment direction than in light emitting elements located in both end areas in the alignment direction ([0076]). The advantage is to balance temperature effects ([0076]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Baba with the active layer containing In and among the three or more light emitting elements, a compositional ratio of In in the active layer is smaller in a light emitting element located in a central area in an alignment direction than in light emitting elements located in both end areas in the alignment direction as disclosed by Eichler in order to balance temperature effects.
Regarding claim 2, Baba does not explicitly disclose the active layer has a quantum well structure including a well layer and a barrier layer, and among the three or more light emitting elements, a compositional ratio of In in the well layer is smaller in the light emitting element located in the central area in the alignment direction than in the light emitting elements located in both end areas in the alignment direction. However, Eichler discloses the active layer has a quantum well structure .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Eichler, as applied to claim 1 above, in further view of Harder et al. (US 4805179), hereafter Harder.
Regarding claim 3, Baba in view of Eichler do not explicitly disclosed an off angle of the substrate in a region including the light emitting element located in the central area in the alignment direction is smaller than an off angle of the substrate in regions including the light emitting elements located in both end areas in the alignment direction. However, Harder discloses an off angle of the substrate in a region including the light emitting element located in the central area in the alignment direction (Fig. 3 element 49A) is smaller than an off angle of the substrate in regions including the light emitting elements located in both end areas in the alignment direction (Fig. 3 elements 49B and 49C are off the [100] plane). The advantage is to provide improved mode guiding (col. 3 ll. 55-65). Accordingly, it .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
12/30/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Eichler was originally cited in the IDS filed 08/25/202 and again in the IDS filed 10/09/2020 as Cite No. 1 in the U.S. Patent Application Publications. The Office also notes that Eichler discloses the light emitting device may include cladding layers at [0017] and [0060]. Applicant is advised that the claimed configuration is incredibly well known in the art and a person of ordinary skill in the art may consider Eichler to anticipate at least claim 1 based on the implied structure from [0017] and [0060]. The Office has provided an additional reference that explicitly teaches the cladding layers.